Mr. Justice Wolf,
dissenting.
As I understand it, coffee prepared with sugar has been a product or preparation used and sold in Puerto Rico for á *248long time. Whether this is true or not I can see no reason why a man in Puerto Rico has not the right to take two simple ingredients, products of the country, mix them and sell them at his convenience, provided always that the thing sold is plainly marked. The Legislature might prohibit any mixture or so called “adulteration” of coffee unless it was so plainly marked. When however without any apparent necessity therefor the Legislature prohibits'the sale of a product so mixed, it has in my opinion exceeded the limits of the police power. The act of the Legislature thus transcending, as Í think, the police power was unconstitutional and void. No one should be subjected to pains and penalty of the law for so innocent an act.
It is true that the appellant in his assignment of errors in this court did not raise the question now presented. Nevertheless it seemed apparent to me at the time of the discussion that the Legislature had no right to make the definition of a crime on which the information was founded. As the appellant, if I am right, had been guilty of no offense within the power of the Legislature, the question of constitutionality might be raised at any time and by the court itself. Others, too, might be prosecuted, perhaps, on the authority of the present case.
I have given the jurisprudence no considerable study, but it is partially indicated by 12 C. J. 929, 12 C. J. 934, note 43, 12 C. J. 774, section 203, 12 C. J. 786, notes 73, 74 and 75, and 12 C. J. 922. Similarly by our decision in People v. Carril, post, p. 266.